                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

JOHN W. TAYLOR,                              )
                                             )
       Plaintiff,                            )
                                             )
                                             )
VS.                                          )          No. 19-1025-JDT-cgc
                                             )
                                             )
SERGEANT COLLINS, ET AL.,                    )
                                             )
       Defendants.                           )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On October 18, 2019, the Court issued an order dismissing Plaintiff John W.

Taylor’s pro se complaint and granting leave to file an amended complaint. (ECF No. 9.)

Taylor was warned that if he failed to file an amended complaint within twenty-one days,

the Court would assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id.

at PageID 54.)

       Taylor has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED in its entirety, and judgment will be entered

in accordance with the October 18, 2019, order dismissing the complaint for failure to state

a claim. Taylor is assessed his first strike under § 1915(g). This strike shall take effect

when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Taylor would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Taylor

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures in the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013). McGore sets out specific procedures for implementing the PLRA. Therefore,

Taylor is instructed that if he wishes to take advantage of the installment method for paying

the appellate filing fee, he must comply with the PLRA and McGore by filing an updated

in forma pauperis affidavit and a current, certified copy of his inmate trust account

statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              2
